PER CURIAM
We awarded this appeal to review a judgment of the Court of Appeals holding that the trial court’s statement that the respondent, Donald Karl Stockdale, Jr., bore the burden of showing by a preponderance of the evidence that his relationship with his children would be substantially impaired by their relocation was error, but that the error was harmless. Stockdale v. Stockdale, 33 Va. App. 179, 532 S.E.2d 332 (2000).
For the reasons set forth in the opinion of the Court of Appeals, we will affirm that court’s judgment.